Name: Council Regulation (EC) No 3296/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part
 Type: Regulation
 Subject Matter: international affairs;  Europe;  international trade;  agricultural activity;  economic geography
 Date Published: nan

 No L 341 /14 Official Journal of the European Communities 30. 12. 94 COUNCIL REGULATION (EC) No 3296/94 of 19 December 1994 on certain procedures for applying die Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of die other part ment render it necessary, to lay down specific provisions concerning the general rules provided for in particular in Council Regulation (EC) No 518/94 of 7 March 1994 on common rules for imports (3) and in Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (4) ; Whereas account should be taken of the undertakings set out in the Europe Agreement when examining whether a safeguard measure should be introduced ; Whereas the procedures concerning safeguard clauses provided for in the Treaty establishing the European Community are also applicable ; Whereas specific provisions have been adopted for safe ­ guard measures concerning the textile products covered by the additional Protocol to the Europe Agreement ; Whereas certain special procedures should be introduced for the application of safeguard measures in the agricul ­ tural sectors, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas a Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech and Slovak Federal Republic (CSFR), of the other part, was signed in Brussels on 16 December 1991 ; Whereas pending the entry into force of the Europe Agreement, its provisions on trade and trade-related matters have been given effect since 1 March 1992 by an Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the CSFR, of the other part ('), signed in Brussels on 16 December 1991 ; Whereas Council Regulation (EEC) No 520/92 (2) provides for the implementation of the said Interim Agreement ; Whereas a separate Europe Agreement with the Czech Republic was signed in Luxembourg on 4 October 1993, as a consequence of the dissolution of the CSFR on 31 December 1992 ; Whereas pursuant to the conclusions of the Copenhagen European Council on 21 and 22 June 1993 the Interim Agreement was amended by an Additional Protocol signed on 22 December 1993 in order to increase and accelerate the granting of certain Community conces ­ sions ; Whereas a Supplementary Protocol to the Interim Agree ­ ment was signed with the' Czech Republic on 21 December 1993 in order to adapt this Agreement to the dissolution of the CSFR and the subsequent succes ­ sion thereto by the Czech Republic ; Whereas it is necessary to lay down the procedures for applying various provisions of the Europe Agreement, incorporating the same provisions as those of Regulation (EEC) No 520/92 ; Whereas, with regard to trade protection measures, it is appropriate, where the provisions of the Europe Agree HAS ADOPTED THIS REGULATION : TITLE I Agricultural products Article 1 Provisions for the application of Article 21 (2) and (4) of the Agreement concerning agricultural products falling within Annex II of the Treaty and subject in the frame ­ work of the common market organization to a regime of levies or of import duties and concerning products falling within CN codes 0711 90 50 and 2003 10 10 shall be adopted in accordance with the procedure provided for in Article 23 of Regulation (EEC) 1766/92 or in the corres ­ ponding provisions of other regulations establishing a common organization of the agricultural markets. Where the application of the Agreement calls for close coopera ­ tion with the Czech Republic, the Commission may take any measure necessary to ensure such cooperation. (3) OJ No L 67, 10. 3 . 1994, p. 77. (4) OJ No L 209, 2. 8 . 1988 , p 1 . Regulation last amended by Regulation (EC) No 522/94 (OJ No L 66, 10. 3 . 1994, p. 10). (') OJ No L 115, 30. 4. 1992, p. 2. (2) OJ No L 56, 29. 2. 1992, p. 9. 30. 12. 94 Official Journal of the European Communities No L 341 /15 States accordingly within five working days of receipt of the request from the Member State. Any Member State may refer this decision of tie Commission to the Council within ten working days of its notification. If the Council, acting by a qualified majority, indicates its intention to adopt a different decision, the Commission shall inform the Czech Republic thereof forthwith and shall notify it of the opening of consultations within the Association Council as provided for in Article 34 (2) and (3) of the Agreement. The Council, acting by a qualified majority, may take a different decision within twenty working days of the conclusion of the consultations with the Czech Republic within the Association Council. 2. The Commission shall be assisted by the Commitlee established by Regulation (EC) No 3491 /93 ('). The Committee shall meet when convened by its chairman. The latter shall communicate any appropriate information to the Member State at the earliest oppor ­ tunity. 3. Where the Commission, on its own initiative or at the request of a Member State, decides that the safeguard measures provided for in Article 31 or 32 of the Agree ­ ment should be applied :  it shall inform the Member State forthwith if acting on its own initiative or, if it is responding to a Member State's request, within five working days of the date of receipt of that request,  it shall consult the Committee,  at the same time it shall inform the Czech Republic and notify the Association Council of the opening of consultations as referred to in Article 34 (2) and (3) of the Agreement,  at the same time it shall provide the Association Council with all the information necessary for these consultations. 4. In any event, the consultations within the Associa ­ tion Council shall be deemed to be completed 30 days after the notification referred to in the fourth subpara ­ graph of paragraph 1 and in paragraph 3. At the end of the consultations or on expiry of the peri 3d of 30 days, and if no other arrangement proves possible, the Commission, after consulting the Committee, may take appropriate measures to implement Articles 31 a id 32 of the Agreement. 5. The decision referred to in paragraph 4 shall be notified forthwith to the Council, the Member States aid the Czech Republic ; it shall also be notified to the Ass o ­ ciation Council. The decision shall be immediately applicable. TITLE II Protective measures Article 2 The Council may, in accordance with the procedures provided for in Article 113 of the Treaty, decide to refer to the Association Council established by the Agreement with regard to the measures provided for in Articles 29 and 117(2) of the Agreement. Where necessary, the Council shall adopt these measures in accordance with the same procedure. The Commission may, on its own initiative or at the request of a Member State, present the necessary propo ­ sals to this end. Article 3 1 . In the case of a practice that may justify application by the Community of the measures provided for in Article 64 of the Agreement, the Commission, after examining the case, on its own initiative or at the request of a Member State, shall decide whether such practice is compatible with the Agreement. Where necessary, it shall propose the adoption of safeguard measures to the Council, which shall act in accordance with the procedure laid down in Article 113 of the Treaty, except in the cases of aid to which Regulation (EEC) No 2423/88 applies, when measures shall be taken according to the procedures laid down in that Regulation. Measures shall be taken only under the conditions set out in Article 64 (6) of the Agreement. 2. In the case of a practice that may cause measures to be applied to the Community by the Czech Republic on the basis of Article 64 of the Agreement, the Commis ­ sion, after examining the case, shall decide whether the practice is compatible with the principles set out in the Agreement. Where necessary, it shall take appropriate decisions on the basis of the criteria which result from the application of Articles 85, 86 and 92 of the Treaty. Article 4 In the case of a practice which is liable to warrant the application, by the Community, of the measures provided for in Article 30 of the Agreement, the introduction of anti-dumping measures shall be decided upon in accor ­ dance with the provisions laid down in Regulation (EEC) No 2423/88 and the procedures provided for in Article 34(2) and (3) (b) or (d) of the Agreement. Article 5 1 . Where a Member State requests the Commission to apply safeguard measures as provided for in Article 31 or 32 of the Agreement, it shall provide the Commission, in support of its request, with the information needed to justify it. If the Commission decides not to apply safeguard measures, it shall inform the Council and the Member (') OJ No L 319, 21 . 12. 1993, p. 1 . No L 341 /16 Official Journal of the European Communities 30. 12. 94 6. Any Member State may refer the Commission deci ­ sion referred to in paragraph 4 to the Council within 10 working days of receiving notification of the decision. 7. If the Commission has not taken a decision within the meaning of the second subparagraph of paragraph 4 within 10 working days of the end of the period of 30 days referred to in that paragraph, any Member State which has referred the matter to the Commission in accordance with paragraph 3 may refer it to the Council. 8 . In the cases referred to in paragraphs 6 and 7 the Council, acting by a qualified majority, may adopt a diffe ­ rent decision within two months. Article 6 1 . Where exceptional circumstances arise within the meaning of Article 34 (3)(d) of the Agreement, the Commission may take immediate safeguard measures in the cases referred to in Articles 31 and 32 of the Agree ­ ment. 2. If the Commission receives a request from a Member State, it shall take a decision thereon within five working days of receipt of the request. The Commission shall notify the Council and the Member States of its decision. 3 . Any Member State may refer the Commission's decision to the Council in accordance with the procedure provided for in Article 5 (6). The procedure set out in Article 5(7) and (8) shall be applicable. If the Commission has not taken a decision within the time limit mentioned in paragraph 2, any Member State which has referred the matter to the Commission may refer it to the Council in accordance with the procedures laid down in the first and second subparagraphs of this paragraph. Article 7 The procedures laid down in Articles 5 and 6 shall not apply to products covered by Protocol 1 of the Agree ­ ment. Article 8 By way of derogation from Articles 5 and 6, if the circum ­ stances demand that measures are taken concerning agri ­ cultural products on the basis of Article 22 or 31 of the Agreement or on the basis of provisions in the Annexes covering these products, such measures shall be taken according to procedures provided for by the rules estab ­ lishing a common organization of the agricultural markets, or in specific provisions adopted under Article 235 of the Treaty and applicable to products resul ­ ting from the processing of agricultural products, provided that the conditions established under Article 22 or Article 34(2) and (3) of the Agreement are met. Article 9 Notification to the Association Council as required by the Agreement shall be the responsibility of the Commission, acting on behalf of the Community. Article 10 This Regulation does not preclude the application of safe ­ guard measures provided for in the Treaty, in particular in Articles 109 H and 109 I, according to the procedures laid down therein. Article 11 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from the date of entry into force of the Agreement ('). This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1994. For the Council The President K. KINKEL (') Not later than 1 February 1995.